Citation Nr: 9927975	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 until 
April 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1995 from the Indianapolis, Indiana 
Regional Office (RO) which denied service connection for an 
acquired psychiatric disorder.

This case was remanded by a decision of the Board dated in 
March 1997 subsequent to which, as requested, the appellant 
was scheduled to present testimony on March 1, 1999 before a 
Member of the Board sitting at Indianapolis, Indiana.  
However, a notation of record indicates that he failed to 
appear for the personal hearing on that date.


FINDINGS OF FACT

The claim for service connection for an acquired psychiatric 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation; no nexus 
to service is clinically demonstrated.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998). 

The Board must now consider the threshold question of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a disability.  Second, 
there must be medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  Third, there must be medical evidence of a nexus 
between an in-service disease or injury and the currently 
claimed disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps, 126 F.3d at 
1468.  

The appellant contends that he now has an acquired 
psychiatric disorder which is of service onset for which 
service connection should now be granted by the Board. 

The veteran's service medical records reflect no treatment 
for any psychiatric complaints or disorder.  Upon examination 
in March 1976 for early discharge purposes, the veteran 
denied depression or nervous trouble of any sort.  He was 
shown to have undergone a mental status evaluation in March 
1976 whereupon a diagnosis of no psychiatric disease was 
recorded.  It was noted that available information about the 
veteran suggested that it was improbable that he would be 
able to make a satisfactory adjustment to the military.  It 
was found that he did not present evidence of a character or 
behavior disorder but did show minimal motivation for 
military service.  Administrative separation from service was 
recommended.  It was noted that the appellant was 
psychiatrically cleared for any appropriate administrative 
action.  

A claim for service connection for a psychiatric disorder was 
received from the veteran in November 1994.  He indicated 
that he had been treated at Baptist Hospital East for the 
disability.  Clinical information was requested from that 
facility which responded in December 1994 that medical 
records for the veteran were not found.  

The appellant was afforded a VA psychiatric examination for 
compensation and pension purposes in January 1995.  He 
provided history to the effect that he was threatened with a 
meat cleaver during basic training, and that this eventually 
caused him many problems and led to his discharge.  He was 
reported to have related that when he was discharged from the 
Army, service personnel wanted him to seek treatment from a 
psychiatrist, but that he did not do this.  It was indicated 
that he was currently employed in a company running a 
machine, and that he had been doing this for the past year.  
He related that prior to such, he had been a barber.  He said 
that he had been married and divorced twice.

The examiner noted that the veteran was not sure as to why he 
was seeing a psychiatrist, and that when asked about his 
general symptoms, stated that he did not sleep well.  He said 
that he had tried to sleep sitting up secondary to shortness 
of breath, but that he often jerked awake during the night.  
It was reported that the appellant described himself as moody 
with good and bad days, and stated that his concentration was 
worse in the past but was currently improving.  He denied 
suicidal ideation and said that cutting hair made him feel 
good.

The appellant indicated that he was a "touchy" person and 
said that he did not let too many people get close to him, 
noting that he had been " hurt by life."  He stated that he 
was anxious, jumpy, nervous, easily frustrated and panicked 
at time.  He denied auditory or visual hallucinations.  

It was noted that the veteran had been hospitalized in the 
1970's at Baptist East Hospital, and that he stated that this 
was secondary to depression and family problems.  He said 
that he had wanted to hurt himself and other people at that 
time, and that this was primarily manifested by fighting in 
the home.  He related that he was having nightmares at that 
time.  

Upon mental status examination, the appellant was noted to be 
neat and clean and was cooperative with the examination.  He 
displayed no psychomotor retardation or agitation.  His 
speech was within normal limits, and his affect was within 
the full range and appropriate.  His mood was good and 
thought processes were logical and sequential.  Judgment and 
insight were determined to be fair.  Following mental status 
examination, a psychiatric diagnosis of anxiety disorder, not 
otherwise specified was rendered.  It was felt by the 
examiner that the appellant had significant problems with 
anxiety, but that the classic criteria for a generalized 
anxiety disorder had not been met at that time.  The examiner 
recommended obtaining records from Baptist East Hospital.  It 
was noted he had not reviewed any prior military records or 
the results of any prior compensation and pension 
examinations and that these should be carefully reviewed.

Analysis

The Board observes in this instance that while the appellant 
asserts that he now has chronic psychiatric disability of 
service onset, the clinical evidence of record does not 
support this conclusion.  The service medical records clearly 
demonstrate that while it was determined that he was not 
motivated for continued service in the military, it was also 
found that he had no psychiatric disease, or a character or 
behavior disorder.  The post-service record is silent for any 
treatment for psychiatric symptomatology.  

The Board notes that the appellant related on VA examination 
in January 1995 that he had psychiatric problems after 
service and referred to a period of hospitalization at 
Baptist Hospital East in the 1970's  As noted previously, 
however, a response to an RO request for information was 
received from that facility indicating that no clinical 
records for the veteran had been found.  Consequently, 
although the appellant now has a diagnosis of an anxiety 
disorder which he states is of service onset, there is no 
showing of such during active duty, and no competent nexus 
attributing it to his period of service.  It is well 
established that where the determinative issue involves 
medical causation or a medical diagnosis, competent evidence 
is required to make a claim "plausible" or "possible."  
Libertine v. Brown, 9 Vet. App. 521 (1996); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this case, the only 
evidence of record before the Board specifically linking the 
current acquired psychiatric disability to service consists 
of the veteran's own contentions and statements to this 
effect.  No competent person has provided any link between 
service and the current psychiatric disorder otherwise.  
Grottveit.  It must be pointed out that as a layperson who is 
untrained in the field of medicine, he is not competent to 
provide a medical opinion as to causation and onset in this 
matter.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board notes that the VA psychiatric examiner advised that 
military records be reviewed, but it is clear that perusal of 
such would provide no additional information in this matter 
as the appellant was not shown to have been treated for 
psychiatric symptoms at that time and, moreover, was 
unequivocally determined to have no disease of this nature at 
that time.  As noted previously, records were not able to be 
retrieved from Baptist Hospital East.

Accordingly, the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder is found to 
be not well grounded, and the appeal must be denied.  As the 
appellant's claim in this respect is not well grounded, the 
VA has no further duty to assist him in developing the record 
to support the claim.  Epps.  Moreover, the Board is not 
aware of the existence of any relevant evidence which, if 
obtained, would make the claim well grounded.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir. 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for an acquired 
psychiatric disorder.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).



ORDER

The claim for service connection for an acquired psychiatric 
disorder is not well grounded; the appeal is thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

